Citation Nr: 1713896	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  06-00 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether the Appellant's discharge constitutes a bar to payment of Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Appellant had active service, under conditions other than honorable, in the Marine Corps from May 1968 to November 1970, with service in the Republic of Vietnam from March 1969 to May 1970.  

This case comes before the Board of Veterans' Appeals (the Board) from a June 2004 administrative decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

By way of background, a final February 1971 decision denied the Appellant's claim to establish that the character of his discharge was not a bar to his receipt of VA benefits.  Following that determination, additional relevant service records were received.  Thus, the provisions of 38 C.F.R. § 3.156(c)(1) (2016) are applicable in this case, and the Appellant's claim is being reviewed de novo.

The Board remanded the Appellant's claim in January 2010, July 2011, October 2014, and December 2015 for further development.  That development was completed to the extent possible and the case was returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that additional evidence, specifically VA treatment records from May 2006 to February 2016, were associated with the claims subsequent to the AOJ's August 2016 supplemental statement of the case (SSOC).  However, a review of the records reveals that the VA treatment records do not address the circumstances of the Appellant's discharge from service.  Moreover, the records make no mention of the Appellant's psychiatric health during service and thus have no relevance to the question of whether the Appellant was insane during service.  Under these particular facts, the additional evidence is not pertinent to the issue at hand and the Board concludes that a remand for RO consideration of this evidence is not necessary prior to its consideration of the claim.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2016) (requiring the issuance of a SSOC where additional pertinent evidence is received after the issuance of a Statement of the Case or a prior SSOC).

FINDINGS OF FACT

1.  During the period of active service from May 1968 to November 1970, the Appellant violated the Uniform Code of Military Justice (UCMJ) by being absent without authorization from his unit from September 28, 1970 to October 19, 1970; violating a lawful written order; causing damage in the amount of $2,134.08 to military property of the United States; and operating a vehicle in a reckless manner.

2.  The Appellant received an undesirable discharge for the offenses committed during his active military service, characterized as under conditions other than honorable.

3.  There is no competent medical evidence of record that establishes that the Appellant was insane at the time of the offenses that resulted in his undesirable discharge.  

4.  VA benefits payments are barred as a matter of law.


CONCLUSION OF LAW

The character of the Appellant's discharge from service for the period from May 1968 to November 1970 is a bar to his receipt of VA compensation benefits.  38 U.S.C.A. §§ 101, 5107, 5303 (West 2014); 38 C.F.R. §§ 3.1(d), 3.12, 3.102, 3.159, 3.203 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  Where the issue involves the character of discharge, as in this case, VCAA notice must inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007).

In correspondence dated in January 2015, the RO notified the Appellant that entitlement to benefits was contingent upon discharge from military service under conditions other than dishonorable and the service that would have qualified him for compensation benefits was terminated by an other than honorable discharge.  The RO explained that it was required to determine whether or not the Appellant was discharged under conditions other than dishonorable.  The RO provided the relevant regulations under 38 C.F.R. § 3.12, and advised the Appellant of the types of information and evidence that should be provided in support of the appeal.  

While this notice letter was not issued prior to initial adjudication of the claim, the RO cured the VCAA notice deficiency by issuing corrective notice and subsequently readjudicating the case in an August 2016 Supplemental Statement of the Case.  Based on the foregoing, the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Appellant that any additional information or evidence is needed.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment and personnel records.  

The Board notes that the Appellant was not provided an examination nor was a medical opinion obtained.  VA is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The Appellant has not presented the requisite competent evidence that he was insane at the time of the offenses in question leading to the other than honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).  The burden is on the Appellant to submit competent medical evidence that he was insane at the time of his offenses.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  Here, the Appellant does not contend, nor does the record show that he was insane at the time of the in-service offenses leading to his discharge.  Thus, an examination is not warranted.

Thus, the RO has provided assistance to the Appellant as required under 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016), as indicated under the facts and circumstances in this case.  The Appellant has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d. 1328 (2006).  Hence, no further notice or assistance to the Appellant is required to fulfill VA's duties to notify and assist in the development of the appeal.

Stegall Compliance

This case was remanded by the Board in January 2010, July 2011, October 2014, and December 2015.  In essence, the Board's remand instructions directed the RO to provide the Appellant proper VCAA notice regarding his character of discharge claim, and to readjudicate the claim.  In January 2015, the RO issued the Appellant proper VCAA notice, and in an August 2016 Supplemental Statement of the Case readjudicated the Appellant's claim.  Thus, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Legal Criteria

This appeal arose in connection with the Appellant's May 2004 application for VA disability compensation benefits.  When a person is seeking VA benefits, it first must be shown that the service member, upon whose service such benefits are predicated, has attained the status of veteran.  Cropper v. Brown, 6 Vet. App. 450, 452 (1994); see D'Amico v. West, 209 F.3d 1322, 1327 (Fed. Cir. 2000).  A "veteran" is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2016).

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18) (West 2014); 38 C.F.R. § 3.12(a) (2016).  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a) (2016).  Service department findings (i.e., the Army, Navy, and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  The claimant's recourse is with the service department.  See 38 C.F.R. § 3.203(a) (2016); Spencer v. West, 13 Vet. App. 376, 380 (2000) (VA is bound by service department findings); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) ("service department findings are binding on VA for purposes of establishing service in the U.S. Armed Forces").  Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13(b) (2016).

A dishonorable discharge, a statutory bar, or a regulatory bar, deprives the claimant of all gratuitous VA benefits.  Such a discharge, statutory bar, or regulatory bar is binding on VA as to the character of discharge unless an exception, such as insanity, applies.  38 C.F.R. § 3.12 (2016).  Additionally, the receipt of a discharge from a sentence of a general court-martial usually bars entitlement to VA benefits.  See 38 U.S.C. § 5303 (West 2014); 38 C.F.R. § 3.12 (2016).  However, pursuant to 38 U.S.C.A. § 5303(b), "if it is established to the satisfaction of the Secretary that, at the time of the commission of an offense leading to a person's court-martial, discharge or resignation, that person was insane, such person shall not be precluded from benefits under laws administered by the Secretary based upon the period of service from which such person was separated."  38 U.S.C.A. § 5303(b) (West 2014); see also 38 C.F.R. § 3.12(b) (2016).  



Analysis

The Appellant and his representative assert that the Appellant served honorably in the Republic of Vietnam and that his behavioral difficulties began after returning to the United States, thus his service should not be considered dishonorable.  See December 2005 VA Form 9, January 2010 Appellate Brief.  

On October 29, 1970, the Appellant was charged with four violations of the Uniform Code of Military Justice (UCMJ).  Specifically, the charges were violation of Article 86, for being on unauthorized absence from September 28, 1970 to October 19, 1970; violation of Article 92, for violating a lawful written order; violation of Article 108, for without proper authority damaging military property of the United States of a value of about $15,671.00, the amount of damage assessed at $2,134.08; and violation of Article 111, for operating a vehicle in a reckless manner.  The charge sheet indicates the Appellant's case had been referred for trial to the special court-martial appointed by Lt. Colonel Haskins, Commanding Officer, on October 27, 1970.

In response to the charges and after consultation with a commissioned officer acting as non-legal counsel, the Appellant requested discharge for the good of the service.  The Appellant acknowledged that the charges against him were triable by court martial for which a punitive discharge could be imposed, and that his requested discharge from service would be an undesirable discharge.  The Appellant was advised that in the event of an undesirable discharge under conditions other than honorable, he might be ineligible for many or all benefits as a veteran under both federal and state laws, and that he could expect to encounter substantial prejudice in civilian life.  A statement signed by the Appellant the same date indicates his understanding of the matters upon which he was counseled.  

A Memorandum of Review dated November 6, 1970 considered the Appellant's request.  It noted that that in addition to the present charges, the Appellant had previously received five nonjudicial punishments and had become a frequent offender with a lack of respect for constituted authority.  It further noted that the Appellant's commanding officer indicated the Appellant had not responded to counseling and that further retention would have no useful purpose.  The Memorandum concluded that separation based on the instant offenses was seen as the most appropriate course of action, and an undesirable discharge was recommended.  

The Appellant's undesirable discharge was effectuated on November 13, 1970.  His DD Form 214 reflects that he was discharged in November 1970 under conditions other than honorable, for the good of the service in accordance with paragraph 6021, MARCORSEPMAN, to avoid trial by court-martial.

As 38 C.F.R. § 3.12(d)(1) states, acceptance of an undesirable discharge to escape trial by general court martial shall be considered to have been issued under dishonorable conditions.  Thus, based on the foregoing evidence, the Appellant's discharge under other than honorable conditions is a bar to VA benefits.  

Insanity is not an applicable defense in this instance, as the Appellant does not contend, nor does the record show that he was insane at the time of the in-service offenses leading to his discharge.  Indeed, the Appellant's November 1970 discharge examination notes the Appellant had no psychiatric abnormalities.  The Appellant has otherwise failed to establish that he is a veteran (with a qualifying discharge).  Holmes v. Brown, 10 Vet. App. 38 (1997); Aguilar v. Derwinski, 2 Vet. App. 21 (1991) (before applying for benefits, person must demonstrate by preponderance of evidence qualifying service and character of discharge).  

The Board considered the representative's request that VA make a line of duty determination for the Appellant's claimed conditions of a back disability and diabetes mellitus so that those claims may be developed.  See January 2010 Appellate Brief.  However, the Board aware of no authority that permits it to make such a finding, nor have the Appellant or his representative identified one.  Additionally, the Board acknowledges the representative's assertion that the Appellant's service prior to his return from Vietnam was honorable and that his discharge should reflect that.  However, the applicable regulations are clear: the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13(b) (2016).

Consequently, the Appellant has no legal entitlement to the VA benefits he seeks, and his claim must be denied.  38 C.F.R. § 3.12(d) (2016).  As the preponderance of the evidence is against the Appellant's claim, it must be denied.  38 U.S.C.A § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The character of the Appellant's discharge from active military service is a bar to the receipt of VA benefits, and the appeal is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


